Citation Nr: 0831371	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement an effective date earlier than April 13, 2006, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral tinnitus and assigned a 10 percent 
disability rating effective from April 13, 2006.

In the veteran's January 2007 substantive appeal, he also 
expressed disagreement with the initial 10 percent evaluation 
for the bilateral tinnitus.  This statement is accepted as a 
notice of disagreement and is referred to the RO for 
appropriate action.


FINDING OF FACT

There is no evidence of any unadjudicated formal or informal 
claim for entitlement to service connection for tinnitus, 
prior to April 13, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 13, 
2006, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to 
the veteran's claim in correspondence sent in May 2006.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in 
evidence in his possession that would support his claim.  
This letter also provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

VA made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Factual Background & Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  38 
C.F.R. § 3.400(o) (2).   

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  

In the present appeal, the veteran appeals the April 13, 2006 
effective date assigned for the grant of service connection 
for tinnitus.  

Based upon the evidence of record, the Board finds that there 
is simply no basis upon which to justify granting an 
effective date earlier than April 13, 2006, for the grant of 
service connection for tinnitus.  The record shows that the 
veteran filed a formal claim seeking service connection for 
tinnitus that was received at the RO on April 13, 2006.  
Prior to April 13, 2006, there is no record of a formal claim 
for service connection for such disorder, and the record 
contains no communication that could be considered an 
informal claim for VA compensation for a tinnitus disability.

The claims file shows that the veteran filed a claim for non 
service-connected pension benefits in November 1984 and 
December 1987.  The veteran did not identify tinnitus as one 
of his present disorders, nor was it found during the April 
1985 VA examination.  Rather, the veteran indicated that his 
application for non service-connected pension was based only 
on psychiatric disabilities.  The veteran is also shown to 
have filed a claim of entitlement to service connection for 
bipolar disorder in September 1995; but again, made no 
mention of a tinnitus disability.  In sum, there is no record 
of any prior informal or formal unadjudicated claim of 
entitlement to service connection for tinnitus, prior to the 
claim received at the RO on April 13, 2006.

As noted, with a claim for service connection, the effective 
date of an award will be either, the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; or the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  Here, 
the veteran separated from service in September 1967.  He did 
not file a claim for tinnitus within one year after 
separation; but many years later in April 2006.  Thus, it is 
the law and not the facts which are dispositive of this 
issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There 
is no basis for an effective date earlier than April 13, 
2006.  See 38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2007).  The appeal must be denied. 


ORDER

Entitlement to an effective date earlier than April 13, 2006, 
for the grant of service connection for tinnitus, is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


